PER CURIAM:
Claimant was travelling east on 1-64 in Huntington, Cabell County, West Virginia, on November 13, 1984. The road was under construction, and traffic came to a stop causing Ms. Nickels to apply her brakes and lose control of her car. As a result, she hit another vehicle, and sustained damage to herself and to her car in the amount of $4,650.00. Claimant testified that she was unaware that 1-64 was under construction, and that she did not drive that highway very often.
Charles A. Shaver of the West Virginia Department of Highways testified that the accident location had been under construction for resurfacing work by State Construction, Inc., an independent contractor. This Court has held previously that the respondent cannot be held liable for the negligence, if any, of an independent contractor. See Paul vs. Department of Highways, 14 Ct. Cl. 479 (1983); Harper vs. Department of Highways, 13 Ct. Cl. 274 (1980); Safeco Insurance Company vs. Department of Highways, 9 Ct. Cl. 28 (1971) . Accordingly, the Court disallows this claim.
Claim disallowed.